DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 12-15, filed 12/17/20, with respect to the rejection(s) of claim(s) 1-20  under USC 102 and USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee in view of newly cited prior art Wigren (Pub No 20150350986) to teach the amended limitation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 and 8 recites the broad recitation “first user equipment” and “second user equipment”, and the claim also recites “first user equipment and second user equipment are a same user equipment” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20160330011) further in view of Wigren (Pub No 20150350986).

Regarding claim 1 and 10 and 19,
 	Lee teaches a base station comprising: circuitry operative to perform at least one of a first processing and a second processing on downlink signals to be transmitted on a physical resource unit in a full duplex mode (interpreted as The operation of transmitting and receiving signals in a same FDRR, which may be at least one of a FDR RE, a FDR RB, and/or a FDR subframe may be referred to as a full-duplex (FD) operation, see para [0128]) corresponding to one Transmission Time Interval (TTI); (interpreted as TTI, see para [0347]).
 	a transmitter operative to transmit the processed downlink signals on the physical resource unit to a first user equipment in a TTI; and (interpreted as the number and/or frequency location of the RBs of the transmission and/or reception (for example at a certain time or time window such as in a subframe, a TTI, and/or a frame, among others), see para [0347]. Also see The WTRU 102 may include a full duplex radio for which transmission and reception of some or all of the signals (e.g., associated with particular subframes for both the UL (e.g., for transmission) and DL (e.g. for reception) may be, for example partially or fully, concurrent and/or simultaneous, see para [0056]).
(interpreted as For example, the communications systems 100 may employ one or more channel access methods, such as code division multiple access (CDMA), see para [0035])  to only the downlink signal and the uplink signals assigned on at least part of collided resource elements in the physical resource unit, each of the collided resource elements being assigned with both a downlink signal and an uplink signal at least one of which is a reference signal (interpreted as the RE muting (e.g., the RE puncturing and/or the RE rate-matching) may be used for the PUSCH (Physical Uplink Shared Channel), if a PUSCH RE is to collide with a DL channel and/or a RS, see para [0139]).
 	Lee teaches using CDMA scheme however Lee does not teach applying Code Division Multiplexing (CDM).
 	Wigren teaches applying Code Division Multiplexing (CDM). (interpreted as the scheduled user that is creating the interference impact in the neighbour cell is re-scheduled to other TD slots, where the experienced neighbour cell interference is low. Such TD slots should on average be less loaded in the neighbour cell. In yet another embodiment, the user creating the interference impact in the TD slot in question is re-scheduled to the Code Division Multiplex (CDM) mode, see para [0104]). 	It would have been obvious to one of ordinary skill in the art to combine the interference mitigation taught by Lee with the CDM for interference mitigation as taught by Wigren since it would have been a simple substitution of one known element for another to reduce interference.

Regarding claim 2 and 20,
 	Lee in view of Wigren teaches the base station according to claim 1, wherein the circuitry is further operative to perform second processing on the downlink signals to be transmitted, the second processing includes suppressing at least part of the downlink signals assigned on the resource elements (rejected as being a alternative) or different from the second user equipment (interpreted as FDSC timeslots may be used by an FDSC-capable base station for simultaneous communication with at least one WTRU in the DL and at least one other WTRU in the UL (e.g., when the WTRUs may or may not be FDSC-capable, see Lee para [0080]).


Regarding claim 7,
 	Lee in view of Wigren teaches the base station according to claim 2, wherein the circuitry is further operative to perform second processing on the downlink signals to be transmitted, and
 	wherein the first user equipment is different from the second user equipment, and wherein the second processing includes: suppressing all of the downlink signals assigned on the resource elements assigned with uplink reference signals thereon in the collided resource elements (interpreted as 2) PDSCH PRB level muting (e.g., per time slot) may be used, if the PDSCH PRB is to collide with the PUCCH PRB. For example, the WTRU 102 may decode or may need to decode the PDSCH 620 in a subframe and the PDSCH 620 may contain or include the PRBs that overlap with a PUCCH, (for example transmitted by the same WTRU 102). The WTRU 102 may decode the PRBs which are not overlapped with the PUCCH. The WTRUs 102 may decode a single time slot of the PRB, for which a time slot may not be overlapping with the PUCCH, but the other time slot of the same PRB may be overlapping with the PUCCH. The PDSCH PRB level muting may be either RE puncturing or RE rate-matching, see Lee para [0224]).

Regarding claim 8,
 	Lee in view of Wigren teaches the base station according to claim 2, wherein the circuitry is further operative to perform second processing on the downlink signals to be transmitted, and
 	wherein the first user equipment and the second equipment are a same user equipment, (interpreted as self-interference condition, see para [0651]) and wherein the second processing includes: suppressing the downlink signals assigned on the resource elements assigned with only uplink reference signals of uplink and downlink reference signals thereon in the collided resource elements; and for each of the resource elements assigned with both downlink and uplink reference signals thereon in the collided resource elements, if the priority of the downlink reference signal assigned on the resource element is lower than that of the uplink reference signal assigned on the resource element, suppressing the downlink reference signal, otherwise the uplink reference signal is suppressed at the second user equipment, and wherein when the second processing is performed, the uplink signals assigned on the resource elements assigned with only downlink reference signals of uplink and downlink reference signals thereon in the collided resource elements is suppressed at the second user equipment. (interpreted as RE puncturing and/or RE rate-matching may be used or applied for a DL channel, for example if an RE of the DL channel is to collide with a UL channel or a UL RS, which may have a higher priority than the DL channel. RE muting may employ RE puncturing and/or RE rate-matching, see para [0218]).

Regarding claim 9 and 16,
 	Lee in view of Wigren teaches the base station according to claim 1, wherein whether the first processing or the second processing is performed on a collided resource element in the physical resource unit is determined based on the type of reference signals assigned on the collided resource element (interpreted as (3) a DL reference signal and/or (6) a UL reference signal, see Lee para [0783]).

Regarding claim 11,
 	Lee in view of Wigren teaches the user equipment according to claim 10, wherein the receiver receives the first downlink signals on the physical resource unit from the base station, wherein first uplink signals are transmitted on the physical resource unit from a second user equipment different from the user equipment, and wherein before being transmitted from the base station, the first downlink signals are performed at least one of a first processing and a second processing at the base station, wherein the first processing is used to be performed such that CDM is applied between the first downlink signal and the first uplink signal assigned on each of at least part of collided resource elements in the physical resource unit, each of the collided resource elements being assigned with both a first downlink signal and a first uplink signal at least one of which is a reference signal, and the second processing comprises suppressing the first downlink signals assigned on the resource elements assigned with uplink reference signals thereon in the collided resource elements. (interpreted as 2) PDSCH PRB level muting (e.g., per time slot) may be used, if the PDSCH PRB is to collide with the PUCCH PRB. For example, the WTRU 102 may decode or may need to decode the PDSCH 620 in a subframe and the PDSCH 620 may contain or include the PRBs that overlap with a PUCCH, (for example transmitted by the same WTRU 102). The WTRU 102 may decode the PRBs which are not overlapped with the PUCCH. The WTRUs 102 may decode a single time slot of the PRB, for which a time slot may not be overlapping with the PUCCH, but the other time slot of the same PRB may be overlapping with the PUCCH. The PDSCH PRB level muting may be either RE puncturing or RE rate-matching, see Lee para [0224]).

Regarding claim 12,
 	Lee in view of Wigren teaches the user equipment according to claim 10, wherein the transmitter transmits the second uplink signals on the physical resource unit to the base station, wherein second downlink signals are transmitted on the physical resource unit to a second user equipment different from the user equipment from the base station, and wherein the user equipment further comprising: a circuitry operative to perform a first processing on the second uplink signals before transmission when the first processing is performed on the second downlink signals at the base station, and wherein before being transmitted from the base station, the second downlink signals are performed at least one of the first processing and a second processing at the base station, wherein the first processing is used to be performed such that CDM is applied between the second downlink signal and the second uplink signal assigned on each of collided resource elements in the physical resource unit, each of the collided resource elements being assigned with both a second downlink signal and a second uplink signal at least one of which is a reference signal, and the second processing comprises suppressing the second downlink signals assigned on the resource elements assigned with uplink reference signals thereon in the collided resource elements. (interpreted as 2) PDSCH PRB level muting (e.g., per time slot) may be used, if the PDSCH PRB is to collide with the PUCCH PRB. For example, the WTRU 102 may decode or may need to decode the PDSCH 620 in a subframe and the PDSCH 620 may contain or include the PRBs that overlap with a PUCCH, (for example transmitted by the same WTRU 102). The WTRU 102 may decode the PRBs which are not overlapped with the PUCCH. The WTRUs 102 may decode a single time slot of the PRB, for which a time slot may not be overlapping with the PUCCH, but the other time slot of the same PRB may be overlapping with the PUCCH. The PDSCH PRB level muting may be either RE puncturing or RE rate-matching, see Lee para [0224]).

Regarding claim 13,
 	Lee in view of Wigren teaches user equipment according to claim 10, wherein the receiver receives the first downlink signals on the physical resource unit from the base station and the transmitter transmits the second uplink signals on the physical resource unit to the base station, and wherein the user equipment further comprises: a circuitry operative to perform at least one of a first processing and a second processing on the second uplink signals before transmission, wherein the first processing is used to be performed such that CDM is applied between the first downlink signal and the second uplink signal assigned on each of collided resource elements in the physical resource unit, each of the collided resource elements being assigned with both a first downlink signal and a second uplink signal at least one of which is a reference signal, and the second processing comprises suppressing at least part of the second uplink signals assigned on the resource elements assigned with first downlink reference signals thereon in the collided resource elements (interpreted as In certain representative embodiments, UL resource muting (e.g., blanking, puncturing and/or rate-matching) may be based on the DL channel and/or the RS location. For example, PUSCH RE muting may occur (or may be performed) to avoid collisions with at least one of the following: the Primary Synchronization Signal (PSS), the Secondary Synchronization Signal (SSS), the Physical Broadcast Channel (PBCH), the CRS, and/or the DM-RS. In other examples, a PUCCH may be shortened to avoid collisions with a PDCCH, see Lee para [0091]).


Regarding claim 15,
 	Lee in view of Wigren teaches the user equipment according to claim 13, wherein said suppressing at least part of the second uplink signals assigned on the resource elements assigned with first downlink reference signals thereon in the collided resource elements comprises: suppressing the second uplink signals assigned on the resource elements assigned with only downlink reference signals of uplink and downlink reference signals thereon in the collided resource elements; and for each of the resource elements assigned with both downlink and uplink reference signals thereon in the collided resource elements, if the priority of the uplink reference signal assigned on the resource element is lower than that of the downlink reference signal assigned on the resource element, suppressing the uplink reference signal, otherwise the downlink reference signal is suppressed at the base station. (interpreted as In certain representative embodiments, UL resource muting (e.g., blanking, puncturing and/or rate-matching) may be based on the DL channel and/or the RS location. For example, PUSCH RE muting may occur (or may be performed) to avoid collisions with at least one of the following: the Primary Synchronization Signal (PSS), the Secondary Synchronization Signal (SSS), the Physical Broadcast Channel (PBCH), the CRS, and/or the DM-RS. In other examples, a PUCCH may be shortened to avoid collisions with a PDCCH, see Lee para [0091]).

Regarding claim 17,
 	Lee in view of Wigren teaches the user equipment according to claim 13, wherein the first processing or the second processing is performed by further taking a TA (Time Advance) value into account (interpreted as (3) a Timing Advance Command CE (e.g., the Timing Advance Command MAC CE may be included in the PDSCH for a WTRU to provide the WTRU with a timing advance command for the UL transmissions), among others, see para [01222]).


Claim 3, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20160330011) further in view of Wigren (Pub No 20150350986) and Shephard (Pub No 20180006690).

Regarding claim 3 and 14,
 	Lee in view of Wigren teaches the base station according to claim 2, wherein the first user equipment is different from the second user equipment, and the at least part of collided resource elements is only the resource elements assigned with uplink reference signals thereon in the collided resource elements, and wherein the first processing comprises: 
 	grouping the resource elements assigned with uplink reference signals thereon in the collided resource elements into at least one group; and (interpreted as In certain representative embodiments, UL resource muting (e.g., blanking, puncturing and/or rate-matching) may be based on the DL channel and/or the RS location, see para [0091])
 	However does not teach for each group, applying one of a pair of orthogonal codes to the downlink signals assigned on the resource elements of the group, wherein the other of the pair of orthogonal codes is applied to the uplink reference signals assigned on the resource elements of the group at the second user equipment. 
 	Shephard teaches for each group, applying one of a pair of orthogonal codes to the downlink signals assigned on the resource elements of the group, wherein the other of the pair of orthogonal codes is applied to the uplink reference signals assigned on the resource elements of the group at the second user equipment (interpreted as in full duplex system, in accordance with embodiments of the present disclosure…..In this way, a single pilot sequence spread by orthogonal spreading codes can be employed at each user terminal 1004 to estimate at least one of uplink channels, downlink channels, a self -interference channel of the many-antenna base station, or interference to other user terminals, see para [0075]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee with the orthogonal codes for full duplex systems as taught by Shephard since it is known in the art of communications to mitigate collision/interference. 
Regarding claim 5,
 	Lee in view of Wigren and Shephard teaches the base station according to claim 3, wherein grouping the resource elements is based on at least one of the positions of the resource elements in the physical resource unit and the types of the reference signals assigned on the resource elements. (Interpreted as signals of different types in the same direction, see Lee para [0132]).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20160330011) further in view of Wigren (Pub No 20150350986) and Hwang (Pub No 20020196766).
Regarding claim 4,
 	Lee in view of Wigren teaches the base station according to claim 1, however does not teach wherein the first user equipment and the second equipment are a same user equipment, and the at least part of collided resource elements is all of the collided resource elements, and wherein the first processing comprises: grouping the resource elements assigned with uplink reference signals thereon in the collided resource elements into at least one group, and for each group, applying one of a pair of orthogonal codes to the downlink signals assigned on the resource elements of the group, wherein the other of the pair of orthogonal codes is applied to the uplink reference signals assigned on the resource elements of the group at the second user equipment; and grouping the resource elements assigned with only downlink reference signals of uplink and downlink reference signals thereon in the collided resource elements into at least one group, and for each group, applying the one of the pair of orthogonal codes to the downlink reference signals assigned on the resource elements of the group, wherein the other of the pair of orthogonal codes is applied to the uplink signals assigned on the resource elements of the group at the second user equipment. 
 	Hwang teaches wherein the first user equipment and the second equipment are a same user equipment, and the at least part of collided resource elements is all of the collided resource elements, and wherein the first processing (interpreted as same UE) comprises: grouping the resource elements assigned with uplink reference signals thereon in the collided resource elements into at least one group, and for each group, applying one of a pair of orthogonal codes to the downlink signals assigned on the resource elements of the group, wherein the other of the pair of orthogonal codes is applied to the uplink reference signals assigned on the resource elements of the group at the second user equipment; and grouping the resource elements assigned with only downlink reference signals of uplink and downlink reference signals thereon in the collided resource elements into at least one group, and for each group, applying the one of the pair of orthogonal codes to the downlink reference signals assigned on the resource elements of the group, wherein the other of the pair of orthogonal codes is applied to the uplink signals assigned on the resource elements of the group at the second user equipment. (interpreted as resources as radio frame, subframe, time slot and channelization code to be used for the uplink transmission and such resources as radio frame, subframe, time slot and channelization code to be used for the downlink transmission, see para [0016]. Also see for the uplink/downlink transmission through the orthogonal code, two or more different orthogonal codes can be allocated to the same UE to increase a data rate of the downlink transmission to the UE and the interference uplink transmission from the UE, see para [0016]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub No 20160330011) further in view of Shephard (Pub No 20180006690).

Regarding claim 18,
 	Lee in view of Wigren teaches the user equipment according to claim 17, wherein the first processing is used to be further performed such that CDM is applied between the first downlink signal on each of collided resource elements in the physical resource unit and the second uplink signal assigned on a resource element at a position delayed from each of collided resource elements by the TA value on time domain, and wherein the second processing further comprises: 

 	However does not teach suppressing second uplink signals assigned on resource elements at positions delayed from the resource elements assigned with downlink reference signals thereon in the collided resource elements by the TA value on time domain.
 	Yi teaches suppressing second uplink signals assigned on resource elements at positions delayed from the resource elements assigned with downlink reference signals thereon in the collided resource elements by the TA value on time domain (interpreted as Another approach to handle UL/DL colliding OFDM symbols with OFDM symbol shift to handle PSS/SSS collision is to use different timing advance values (which is equal to the shifted OFDM symbol duration) per each cell, see para [0097]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee with the timing advance values as taught by Yi since to mitigate the interference by shifting in the time domain.

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461